Exhibit 10.20.d

FOURTH AMENDMENT

OF

FMC TECHNOLOGIES, INC. SAVINGS AND INVESTMENT PLAN

WHEREAS, FMC Technologies, Inc. (the “Company”) maintains the FMC Technologies,
Inc. Savings and Investment Plan, as amended and restated effective January 1,
2002 (the “Plan);

WHEREAS, the Company desires to amend the Plan to memorialize its operational
compliance with the 2009 minimum required distribution waiver rules under the
Worker, Retiree, and Employer Recovery Act of 2008; and

WHEREAS, the Fourth Amendment will supersede the provisions of the Plan to the
extent those provisions are inconsistent with the provisions of the amendment;

NOW, THEREFORE, by virtue of the authority reserved to the Company by
Section 12.1 of the Plan, the Plan is hereby amended as follows, effective
January 1, 2009:

 

  •  

Section 5.2 is hereby amended to add a new subsection 5.2.7 to the end thereto
to read as follows:

5.2.7 2009 Required Minimum Distributions. Notwithstanding Section 5.2 of the
Plan, Article V-A of the Plan or any other provisions of the Plan, a Participant
or Beneficiary who would have been required to receive required minimum
distributions for 2009 but for the enactment of Section 401(a)(9)(H) of the Code
(“2009 RMDs”), and who would have satisfied that requirement by receiving
distributions that are (1) equal to the 2009 RMDs or (2) one or more payments in
a series of substantially equal distributions (that include the 2009 RMDs) made
at least annually and expected to last for the life (or life expectancy) of the
Participant, the joint lives (or joint life expectancy) of the Participant and
the Participant’s Beneficiary, or for a period of at least 10 years (“Extended
2009 RMDs”), will not receive those distributions for 2009 unless the
Participant or Beneficiary chooses to receive such distributions. Participants
and Beneficiaries described in the preceding sentence will be given the
opportunity to elect to receive the distributions described in the preceding
sentence and shall make such distribution election on a form designated by the
Administrator. In addition, notwithstanding any Plan provision to the contrary,
and solely for purposes of applying the direct rollover provisions of the Plan,
2009 RMDs and Extended 2009 RMDs will be treated as eligible rollover
distributions in 2009.



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the Company has caused this amendment to be executed by a
duly authorized representative this 22 day of December, 2011.

 

FMC Technologies, Inc. By:   /s/ Mark J. Scott Its:   VP Administration

 

2